891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth WHITE, Defendant-Appellant.
No. 89-6424.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant appeals the jury verdict finding him guilty of producing and possessing with intent to distribute marijuana.   He has not yet been sentenced.


2
For purposes of 28 U.S.C. § 1291, the final order in a criminal proceeding is the imposition of sentence.   Midland Asphalt Corp. v. United States, 109 S.Ct. 1494, 1497 (1989);   Flanagan v. United States, 465 U.S. 259, 263 (1984).   An appeal taken from a jury verdict of guilty but before imposition of sentence is premature.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.   This order is without prejudice to the defendant filing a new notice of appeal after he has been sentenced.